Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT, AMENDMENT AND REASONS FOR ALLOWANCE

Claims 1-11 of T. Goto et al., US 16/498,975 (Oct. 10, 2019) are pending and in condition for allowance.  

Amendments to the Specification

Amendment the Abstract of the specification to read as one paragraph.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 5-8 under 35 U.S.C. 102(a)(2) as being clearly anticipated by K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”) is withdrawn.  Applicant submits an English-language translation of JP 2017-064193 (Mar. 29, 2017), which has been reviewed and fully supports the claims pursuant to § 112.  Applicant is therefore entitled to an effective priority date of March 29, 2017.  Taniguchi is therefore not prior art as Applicant argued.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 2-4 under AIA  35 U.S.C. 103 as being unpatentable over K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”) is withdrawn.  Taniguchi is not prior art for the reasons discussed above.  

Rejection of claims 1-5, 7 and 8 under AIA  35 U.S.C. 103 as being unpatentable over T. Ishihara et al., WO 2012/111286 (2012) (“Ishihara”) is withdrawn in view of Applicant’s amendment.  In the previous Office action is was proposed that one of ordinary skill is motivated to so substitute a C1-C22 alkylene group as variable R1 of TEGORAD2100 because Ishihara teaches that an R1 alkylene group can impart lubricity and water repellency to the photopolymerizable composition, where the alkylene group may be linear or branched, and the length of the alkylene group is not particularly limited, but the number of carbon atoms is 1 to 22 in consideration of compatibility with the base resin.  Ishihara at page 40/54, lines 123-128.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, in view of Applicant’s amendment “b is an integer of 1 to 10”, the above product no longer falls within the scope of the instant claims.  As such the rejection is withdrawn.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-11 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is T. Ishihara et al., WO 2012/111286 (2012) (“Ishihara”) as discussed in detail in the previous Office action and above.  Ishihara does not motivate one of ordinary skill in the art to arrive at the claimed compound of formula (b1) for the reasons discussed above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622